DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments in the response filed 07/26/2022 (hereafter, “the response”) have been fully considered. The arguments are found persuasive in part.
The prior rejections under 35 U.S.C. §112(b) have been withdrawn in view of the amendments and arguments provided in the response.
Applicant argues that Troegel (US20200194778A1) does not teach the limitation of claim 1, “…an average distance between adjacent silicon nanoparticles being less than or equal to about 100 nm.” Examiner concedes that Troegel does not teach the limitation as amended. Examiner is of the opinion that the claim limitation is one that could arise in the products of Troegel. For instance, Troegel teaches that most preferably silicon particles are located in ≥90% of pores. However, it is unclear if such a selection of product parameters would necessarily (i.e., inherently) result in the claimed product. Accordingly, the prior rejections of Troegel as a primary reference are withdrawn.
Applicant argues that Taniguchi (US20130334468A1) does not anticipate claim 1 as amended. Applicant argues that, “the Office action appears to be undermining its own argument that Taniguchi inherently teaches the recited negative active material composite.” However, this is not found persuasive because claim 1 as amended recites the limitations of prior claims 1 and 4, and Examiner never contended that prior claim 4 was anticipated by Taniguchi.
Nonetheless, Examiner recognizes that since prior claim 4 has been incorporated into claim 1 by amendment, that claim 1 is no longer anticipated by Taniguchi.
However, Examiner finds that prior claim 1 and dependent claims thereon are still obvious over Taniguchi in view of newly cited reference Cui. See rejections below. In particular, Examiner is of the opinion that the claim limitation, “…an average distance between adjacent silicon nanoparticles being less than or equal to about 100 nm…” is merely a function of the (1) composition and (2) processing of the material. In this regard, Examiner continues to contend that Taniguchi teaches a substantially identical composition and process. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US20130334468A1) in view of Cui (US20150099187A1).
Regarding claim 1, Taniguchi as shown below inherently teaches all of the limitations of claim 1, except for wherein, “the silicon nanoparticles [have] an aspect ratio of about 2 to about 8.
It is noted that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
Taniguchi teaches a process for forming a silicon-carbon composite material (abstract). The process is substantially identical to that as used in the examples of the specification of the instant application (see [0122]-[0125] of the instant application’s PG-Pub). Taniguchi describes preparing a mixture of silicon nanoparticles and a carbonaceous material, including cokes and mesophase carbon ([0044]). The material is granulated before a heat compression step, such as by spray drying ([0044]). After granulation, the silicon-carbon composite is heat-compressed at a pressure of 50-300 MPa and at a temperature of less than 1300ºC. The resulting heat-compressed material is then crushed into particles ([0048]). 
The present claims require that an average distance between adjacent silicon nanoparticles is less than or equal to about 100 nm. Examiner is of the opinion that the claim limitation is more likely than not a result of the negative active material composite’s (1) composition and (2) processing, which as established above is substantially identical to Taniguchi. Specifically, Examiner is of the opinion that when the concentration of silicon nanoparticles is increased, the average adjacent distance between silicon nanoparticles decreases. Moreover, when the compression pressure is increased, the average adjacent distance between silicon nanoparticles decreases. Thus, Examiner is of the opinion that the limitation is directly related to the claimed compression process and the relative concentration of silicon nanoparticles.
The present specification teaches using a compaction pressure of 50-150 MPa ([0024] of PG-Pub). Taniguchi teaches using 50-300 MPa ([0014]). Since Taniguchi teaches the entire range as disclosed by the specification, and since using a pressure in excess of what is disclosed would logically lead to a greater degree of compaction, Examiner is of the opinion that this aspect is taught by Taniguchi.
Applicant’s disclosure teaches using 20-80 wt. % of silicon nanoparticles ([0052] of PG-Pub). Taniguchi does not explicitly disclose in the specification the relative amount of silicon nanoparticles. However, Taniguchi made several examples, ranging from 3-50% carbon (see Table 1, between [0081] and [0082]), and thus 50-97% silicon nanoparticles. Since this disclosed range is either found within the disclosed range, or in higher amounts (which logically would reduce the average adjacent distance between silicon nanoparticles), the composition of Taniguchi is substantially identical to the disclosed composition. 
In sum, Taniguchi is held to inherently teach a negative active material composite, comprising: a core and a coating layer around the core, the core comprising amorphous carbon and silicon nanoparticles, the coating layer comprising amorphous carbon, and an adjacent distance between the silicon nanoparticles being less than or equal to about 100 nm. 
As noted above, Taniguchi does not explicitly teach wherein “the silicon nanoparticles [have] an aspect ratio of about 2 to about 8.” However, Cui teaches the deficient limitation. 
Cui relates to a pomegranate-like design of a composite material ([0014]) and is thus analogous art. Cui teaches including Si nanoparticles inside a carbon framework structure (see FIGS. 1a-1e and FIG. 2, [0015]) in the same manner as claimed. Cui teaches the Si nanoparticles may have a spheroidal shape ([0051]). The aspect ratio of such particles is broadly disclosed as being from 1-10 ([0051]). The aspect ratio overlaps with the instantly claimed range of 2-8. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. 
Taniguchi only differs from the claimed product by substitution of silicon nanoparticles having an aspect ratio from 2 to 8. However, Taniguchi teaches that the Si nanoparticles are broadly of a size of 20-1000 nm ([0036]). Cui teaches a similar size of particles of broadly 1-2000 nm ([0051]). Accordingly, Cui’s Si nanoparticles are compatible with the composite material of Taniguchi. Moreover, Cui’s nanoparticles perform the same function as Taniguchi’s nanoparticles, i.e., to store lithium when used in a lithium ion battery. The skilled person could have substituted the silicon nanoparticles of Taniguchi with the silicon nanoparticles of Cui to arrive at the claimed invention. The results of the substitution would have been predictable. See MPEP 2143 §I.B. 
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention by simply substituting the silicon nanoparticles of Taniguchi with the silicon nanoparticles of Cui.
Regarding claim 2, Taniguchi in view of Cui teach the negative active material composite of claim 1 as described above. Cui is relied upon for the silicon nanoparticles. Cui teaches silicon nanoparticles having a size of 1-2000 nm, which overlaps with the instantly claimed range of 50-150 nm. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. 
Regarding claim 3, Taniguchi in view of Cui teach the negative active material composite of claim 1 as described above. See discussion of case law of inherent properties in rejection of claim 1 above. The claim limitation, “wherein an X-ray diffraction (XRD) peak of a (111) plane of the silicon nanoparticles has a full width at half maximum (FWHM) of about 0.3º to about 7º.” Is also held to be met for substantially the same reasons given above.  
Regarding claim 5, Taniguchi in view of Cui teach the negative active material composite of claim 1 as described above.
Taniguchi does not explicitly teach wherein the silicon nanoparticles are comprised in an amount of about 20 wt% to about 80 wt% based on a total weight of the negative active material composite.  
However, Taniguchi teaches that the amount of carbon is 3% or more, i.e., the silicon nanoparticles are present in an amount of up to 97%. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. 
Regarding claim 6, Taniguchi in view of Cui teach the negative active material composite of claim 1 as described above. Taniguchi also teaches wherein the amorphous carbon comprised in at least one of the core or the coating layer is a soft carbon, a hard carbon, a mesophase pitch carbonized product, a fired coke, or any combination thereof (see [0044]; mesophase carbon (i.e., pitch) and cokes are described as precursor materials).  
Regarding claim 7, Taniguchi teaches the negative active material composite of claim 1 as described above.
Taniguchi does not explicitly teach wherein the amorphous carbon is comprised in an amount of about 20 wt% to about 80 wt% based on a total weight of the negative active material composite.  
However, Taniguchi teaches that the amount of carbon is 3% or more, which overlaps with the instantly claimed range. See also examples 3 and 4, the amount of carbon by mass was 20% and 50%, respectively ([0072], [0074]). Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I.
Regarding claim 9, Taniguchi in view of Cui teach the negative active material composite of claim 1 as described above. 
Taniguchi does not explicitly teach wherein the negative active material composite has an average particle diameter (D50) of about 2 µm to about 15 µm. See examples 1-4, the average particle size was 10 microns ([0064], [0070], [0072], [0074]).
However, Taniguchi teaches the resulting particles are crushed into a size from 2 to 200 microns ([0048]). Thus, the disclosed range of 2-200 microns of overall size more likely than not overlaps with a D50 of about 2 to 15 microns. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I.
Regarding claim 8, 10, 11, 12, 13 and 14, Taniguchi in view of Cui teach the negative active material composite of claim 1 as described above. Taniguchi in view of Cui is also held to inherently teach the claim limitations of claims 8, 10, 11, 12, 13 and 14 because Taniguchi in view of Cui teach substantially identical composition and process (see rejection of claim 1 above).
Thus, Taniguchi in view of Cui is held to teach: wherein the coating layer has a thickness of about 1 nm to about 900 nm because Taniguchi teaches substantially the same process as that disclosed in the instant application (claim 8); wherein an average pore size of the negative active material composite is less than or equal to about 200 nm (claim 10); wherein a total pore volume in the negative active material composite is less than or equal to about 3.0 x 10-2 cm3/g (claim 11); wherein the negative active material composite has a BET specific surface area of less than or equal to about 10 m2/g (claim 12); wherein the core consists of amorphous carbon and silicon nanoparticles (claim 13); wherein the core does not comprise graphite (claim 14).  
Regarding claim 18, Taniguchi teaches the silicon/carbon composite material is for a negative electrode material for a nonaqueous electrolyte secondary battery (abstract). The skilled person knows that a nonaqueous electrolyte secondary battery would necessarily include a current collector and a negative active material layer on the current collector, wherein the negative active material layer comprises a negative active material.
Taniguchi in view of Cui teach wherein the negative active material comprises the negative active material composite of claim 1 (see rejection of claim 1 above).  See also discussion of preparing the negative electrode at [0049]-[0051] and [0071] of Taniguchi.
Regarding claim 19, Taniguchi teaches a rechargeable lithium battery (abstract), comprising:
	a positive electrode comprising a positive active material ([0057]-[0058]); and 
	an electrolyte ([0052]-[0056]).  
Taniguchi in view of Cui teach the negative electrode of claim 18, see rejection of claim 18 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-14 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 11-15, 18 and 20 of copending Application No. 16/700,203 (hereafter “the ‘203 application”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, although claim 1 of the instant application is not identical to claims 1 and 5 of the ‘203 application, they are not patentably distinct from each other because the ‘203 application is directed toward a species that falls within the scope of claim 1 of the instant application. That is, claim 1 of the instant application claims where the core comprises amorphous carbon and silicon nanoparticles. Claim 1 of the ‘203 applications claims where the core comprises amorphous carbon, crystalline carbon, and silicon nanoparticles. Claim 1 of the ‘203 application otherwise recites the same claim scope and thus falls within the scope of claim 1 of the instant application, i.e., claim 1 of the ‘203 anticipates claim 1 of the instant application. Claim 5, which depends from claim 1, teaches the limitation wherein the silicon nanoparticles have an aspect ratio of about 2 to about 8.
Regarding claim 2, claim 3 of the ‘203 application teaches the negative active material composite of claim 1 and wherein the silicon nanoparticles have an average particle diameter (D50) of about 50 nm to about 150 nm.  
Regarding claim 3, claim 4 of the ‘203 application teaches the negative active material composite of claim 1 and wherein an X-ray diffraction (XRD) peak of a (111) plane of the silicon nanoparticles has a full width at half maximum (FWHM) of about 0.30 to about 70.  
Regarding claim 5, claim 6 of the ‘203 applications teaches the negative active material composite of claim 1 and wherein the silicon nanoparticles are comprised in an amount of about 20 wt% to about 80 wt% based on a total weight of the negative active material composite.  
Regarding claim 6, notwithstanding the issues of definiteness in both applications, claim 7 of the ‘203 application teaches the negative active material composite of claim 1 and wherein the amorphous carbon is a soft carbon, a hard carbon, a mesophase pitch carbonized product, a fired coke, or any combination thereof.  
Regarding claim 7, notwithstanding the issues of definiteness in both applications, claim 8 of the ‘203 application teaches the negative active material composite of claim 1 and wherein the amorphous carbon is comprised in an amount of about 20 wt% to about 80 wt% based on a total weight of the negative active material composite.  
Regarding claim 8, claim 12 of the ‘203 application teaches the negative active material composite of claim 1 and wherein the coating layer has a thickness of about 1 nm to about 900 nm.  
Regarding claim 9, claim 11 of the ‘203 application teaches the negative active material composite of claim 1 and wherein the negative active material composite has an average particle diameter (D50) of about 2 µm to about 15 µm.  
Regarding claim 10, claim 13 of the ‘203 application teaches the negative active material composite of claim 1 and wherein an average pore size of the negative active material composite is less than or equal to about 200 nm.  
Regarding claim 11, claim 14 of the ‘203 application teaches the negative active material composite of claim 1 and wherein a total pore volume in the negative active material composite is less than or equal to about 3.0 x 10-2 cm3/g. 
Regarding claim 12, claim 15 of the ‘203 application teaches the negative active material composite of claim 1 and wherein the negative active material composite has a BET specific surface area of less than or equal to about 10 m2/g. 
Regarding claim 18, claim 18 of the ‘203 application teaches a negative electrode comprising:
	 a current collector; and
	 a negative active material layer on the current collector, wherein the negative active material layer comprises a negative active material; and
	 the negative active material comprises the negative active material composite of claim 1.  
Regarding claim 19, claim 20 of the ‘203 application teaches a rechargeable lithium battery, comprising:
	a positive electrode comprising a positive active material;
	the negative electrode of claim 18; and
	an electrolyte.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721